TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00017-CV



                                      In re Glenn Ray Macks


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator, Glenn Ray Macks, an inmate in the Texas Department of Criminal Justice,

filed a pro se petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West

Supp. 2010); see also Tex. R. App. P. 52.1. In his petition, Macks asks us to issue a writ of

mandamus directed to the Texas Board of Pardons and Paroles.

               This Court does not have mandamus jurisdiction over the Texas Board of Pardons

and Paroles. By statute, this Court has the authority to issue a writ of mandamus against “a judge

of a district or county court in the court of appeals district” and other writs as necessary to enforce

our appellate jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2010). The parole board

is not a party against whom we may issue a writ of mandamus. Nor has Macks demonstrated that

the exercise of our writ power is necessary to enforce our jurisdiction. We have no jurisdiction to

grant Macks any relief.

               Accordingly, the petition is dismissed for want of jurisdiction.
                                         __________________________________________

                                         Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Filed: January 27, 2012




                                              2